DETAILED ACTION
This office action is in response to claims filed 03/27/2020. Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “representing a number of constraints as areas in the d/q coordinate system, each required area representing a constraint such that an operational vector should lie within the required area, and each prohibited area representing a constraint such that an operational vector should lie outside the prohibited area, checking whether the first vector lies within all of the required areas and outside all of the prohibited areas, - if so, using the first vector as an operational vector, - if not: determining respective highest q coordinates of the required areas, and reducing the q coordinate of the first vector to the lowest of the highest q coordinates of the required areas, thereby obtaining a second 
	Claims 2-17 depend on claim 1, therefore are allowable as well. 
	The closest prior art Mukai et al. US 20140035491 A1 teaches Individual correcting sections calculate feedback operation amounts on the basis of history information of electric currents flowing in respective terminals of the rotating device and corrects the terminal voltage command values with the feedback operation amounts.  A prohibiting section prohibits difference corresponding amounts, which correspond to differences of the feedback operation amounts and an average of the feedback operation amounts, from being reflected in correcting 
the terminal voltage command values with maintaining polarities when a determining section determines that it is a switching time from one of a power-running control and a regeneration control to the other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki et al. US 20140312812 A1 “ELECTRIC MOTOR CONTROL DEVICE”, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/CORTEZ M COOK/Examiner, Art Unit 2846